Citation Nr: 1014998	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  03-21 008	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1961 to November 1964; from February 1965 to 
February 1968; and from December 1977 to November 1978.  

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In December 
2002, the Veteran testified at a personal hearing at the RO.  
In September 2004, he testified at a videoconference hearing 
before the undersigned Acting Veterans Law Judge.  
Transcripts of both hearings are of record.  

In June 2006, the Board (in pertinent part) denied the 
Veteran's claim of service connection for a cardiovascular 
disability.  The Veteran then appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In December 2007, the Court issued an order that 
granted a Joint Motion for an Order Vacating and Remanding 
the Board Decision.  In December 2008, the Board (in 
pertinent part) remanded the issue for further development, 
to specifically include a VA examination to obtain an 
etiology opinion regarding the Veteran's cardiovascular 
disability.  The case was again remanded by the Board in July 
2009 to complete the development requested in its previous 
remand and for consideration of new evidence submitted by the 
Veteran.  

In an August 2009 rating decision, the RO granted service 
connection for chronic adjustment disorder and assigned a 10 
percent evaluation effective August 20, 2001, and a 30 
percent evaluation effective January 21, 2009.  The Veteran 
submitted a notice of disagreement.  The RO issued a 
statement of the case in September 2009, but the claims file 
does not contain a substantive appeal.  Therefore, the Board 
does not have jurisdiction in the matter.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.302 (2009); Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).



FINDING OF FACT

On March 1, 2010, the Board was notified that the appellant 
died in November 2009.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA RO from 
which the claim originated (listed on the first page of this 
decision).  


ORDER

The appeal is dismissed.



		
K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


